Order entered January 25, 2019




                                         In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-18-00817-CV

                            DAYDRICK NORRIS, Appellant

                                            V.

                           TRANS AM SFE II LLC, Appellee

                     On Appeal from the County Court at Law No. 4
                                 Dallas County, Texas
                         Trial Court Cause No. CC-18-02790-D

                                        ORDER
      Before the Court is appellant’s January 23, 2019 motion for extension of time to file

brief. We GRANT the motion and ORDER the brief be filed no later than February 21, 2019.


                                                  /s/   KEN MOLBERG
                                                        JUSTICE